Name: 2012/441/EC: Council Decision of 9Ã October 2009 on the signing and provisional application of a Protocol amending the Euro-Mediterranean Aviation Agreement between the European Community and its Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession to the European Union of the Republic of Bulgaria and Romania
 Type: Decision
 Subject Matter: air and space transport;  European construction;  international affairs;  Africa;  Europe
 Date Published: 2012-07-27

 27.7.2012 EN Official Journal of the European Union L 200/24 COUNCIL DECISION of 9 October 2009 on the signing and provisional application of a Protocol amending the Euro-Mediterranean Aviation Agreement between the European Community and its Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession to the European Union of the Republic of Bulgaria and Romania (2012/441/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2) thereof in conjunction with Article 300(2), the first subparagraph of Article 300(3) and Article 300(4), Having regard to the Act of Accession of the Republic of Bulgaria and Romania to the European Union, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Parliament, Whereas: (1) On 5 December 2004, the Council authorised the Commission to negotiate a Euro-Mediterranean Aviation Agreement between the European Community and its Member States and the Kingdom of Morocco. (2) The Euro-Mediterranean Aviation Agreement between the European Community and its Member States and the Kingdom of Morocco (the Agreement) was signed in Brussels on 12 December 2006 (1). (3) The Treaty concerning the Accession of the Republic of Bulgaria and Romania to the European Union was signed in Luxembourg on 25 April 2005 and entered into force on 1 January 2007. (4) A Protocol amending the Agreement is necessary in order to take account of the accession of those two new Member States. (5) The Protocol was negotiated by the parties on 19 March 2007. (6) The Protocol should be signed and applied on a provisional basis, pending the completion of the procedures for its formal conclusion, HAS DECIDED AS FOLLOWS: Article 1 1. The signing of the Protocol amending the Euro-Mediterranean Aviation Agreement between the European Community and its Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession to the European Union of the Republic of Bulgaria and Romania (the Protocol) is hereby approved on behalf of the European Community, subject to its conclusion. 2. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the European Community and its Member States subject to its conclusion. Article 3 Subject to reciprocity, and pending its formal conclusion, the Protocol shall be applied on a provisional basis as from signature thereof by the parties. Article 4 The notification provided for in Article 4(1) of the Protocol shall be given by the Council. Done at Luxembourg, 9 October 2009. For the Council The President Ã . TORSTENSSON (1) OJ L 386, 29.12.2006, p. 55.